UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2014 (Unaudited) Common Stocks98.1% Shares Value ($) Australia6.7% ASX 46,800 1,396,962 Dexus Property Group 494,295 2,795,105 Insurance Australia Group 669,360 3,393,594 Rio Tinto 119,316 5,596,783 Spark Infrastructure Group 749,055 1,296,530 Westpac Banking 170,210 4,575,879 Belgium1.5% bpost 52,640 1,317,593 Solvay 21,310 2,878,808 France11.4% Airbus Group 79,830 3,964,943 AXA 205,290 4,741,499 Cap Gemini 31,800 2,265,056 Carrefour 149,530 4,543,036 Electricite de France 89,890 2,468,284 Safran 45,120 2,777,096 Societe Generale 132,150 5,553,129 Thales 66,470 3,586,466 Unibail-Rodamco 10,260 2,622,335 Germany7.6% Allianz 25,200 4,187,083 Commerzbank 406,530 a 5,400,649 Continental 10,670 2,265,807 Deutsche Lufthansa 82,750 1,385,799 Evonik Industries 32,240 1,058,190 Infineon Technologies 312,180 3,346,904 Siemens 34,060 3,862,761 Hong Kong2.8% BOC Hong Kong Holdings 737,500 2,455,437 Cheung Kong Holdings 192,000 3,203,752 SJM Holdings 1,439,000 2,275,681 Ireland1.1% Smurfit Kappa Group 138,000 Israel1.6% Teva Pharmaceutical Industries, ADR 78,450 Italy3.9% Enel 541,000 2,418,950 Eni 223,680 3,906,628 Finmeccanica 167,475 a 1,555,016 Telecom Italia 2,970,780 a 3,150,580 Japan20.4% Aisin Seiki 87,800 3,155,770 Fujitsu 495,000 2,636,797 Hitachi 367,000 2,685,434 Honda Motor 141,100 4,103,145 INPEX 348,300 3,864,508 Isuzu Motors 184,600 2,252,236 Japan Tobacco 117,900 3,237,308 KDDI 70,600 4,417,458 Mitsubishi Electric 316,000 3,762,306 Nippon Shokubai 109,000 1,430,583 Omron 55,500 2,487,535 Panasonic 368,300 4,327,036 Secom 67,900 3,900,998 Seven & I Holdings 129,600 4,674,765 Sumitomo Metal Mining 176,000 2,626,242 Sumitomo Mitsui Financial Group 186,500 6,738,712 TDK 30,500 1,797,050 Netherlands2.3% ING Groep 183,350 a 2,373,950 Koninklijke Philips 146,480 4,253,081 Singapore.8% ComfortDelGro 453,000 886,868 Singapore Exchange 222,000 1,305,290 Spain3.2% ACS Actividades de Construccion y Servicios 62,535 2,165,273 Repsol 95,340 1,772,199 Telefonica 369,153 5,280,364 Sweden1.7% Boliden 146,158 2,328,744 Svenska Cellulosa, Cl. B 115,370 2,491,534 Switzerland7.8% Adecco 37,610 a 2,576,434 Novartis 105,410 9,694,292 Roche Holding 25,000 6,776,012 Swiss Life Holding 12,758 a 3,014,896 United Arab Emirates.4% Dragon Oil 148,239 United Kingdom23.3% AstraZeneca 46,400 3,264,044 Aviva 298,670 2,237,989 Compass Group 167,416 2,853,498 Drax Group 316,150 2,247,564 HSBC Holdings 562,190 5,312,975 Imperial Tobacco Group 79,560 3,484,188 Indivior 60,720 a 141,390 ITV 680,020 2,265,399 National Grid 138,835 1,979,211 Prudential 223,460 5,142,305 Reckitt Benckiser Group 60,720 4,898,375 Royal Bank of Scotland Group 1,046,001 a 6,349,783 SABMiller 63,640 3,293,521 Shire 72,490 5,128,912 Sky 219,620 3,056,725 Subsea 7 153,120 1,561,484 Unilever 169,580 6,888,480 Whitbread 34,686 2,559,726 WPP 179,630 3,726,645 United States1.6% iShares MSCI EAFE ETF 77,239 Total Common Stocks (cost $289,923,234) Preferred Stocks1.3% Germany Volkswagen (cost $4,119,557) 16,870 Total Investments (cost $294,042,791) % Cash and Receivables (Net) .6 % Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. At December 31, 2014, net unrealized depreciation on investments was $11,077,364 of which $12,637,019 related to appr investment securities and $23,714,383 related to depreciated investment securities. At December 31, 2014, the cost of inv for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.6 Consumer Discretionary 12.9 Industrial 12.6 Consumer Staples 11.8 Health Care 10.4 Materials 6.7 Information Technology 5.3 Telecommunications 4.5 Energy 4.3 Utilities 3.7 Exchange-Traded Funds 1.6 † Based on net assets. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 4,511,659 269,986,255 ++ - Equity Securities - Foreign Preferred Stocks+ - 3,768,292 ++ - Exchange-Traded Funds 4,699,221 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund December 31, 2014 (Unaudited) Common Stocks134.3% Shares Value ($) Automobiles & Components1.1% Lear 7,611 Banks12.5% Boston Private Financial Holdings 52,510 707,310 City National 18,164 1,467,833 First Horizon National 91,511 1,242,719 SVB Financial Group 7,816 a 907,203 Synovus Financial 61,437 1,664,328 UMB Financial 16,842 958,141 Webster Financial 37,271 1,212,426 Capital Goods7.0% AGCO 12,408 560,842 Carlisle 15,490 1,397,818 Chart Industries 12,864 a 439,949 Snap-on 11,842 1,619,275 Timken 13,179 562,480 Commercial & Professional Services7.0% Clean Harbors 17,709 a,b 850,917 Equifax 16,293 1,317,615 Herman Miller 32,993 970,984 Towers Watson & Co., Cl. A 12,675 1,434,430 Consumer Durables & Apparel2.3% Toll Brothers 26,059 a 893,042 Vera Bradley 29,235 a,b 595,809 Consumer Services8.2% Cheesecake Factory 26,499 1,333,165 Grand Canyon Education 29,566 a 1,379,549 Hyatt Hotels, Cl. A 21,907 a 1,319,020 Service Corporation International 57,495 1,305,136 Diversified Financials4.7% E*TRADE Financial 60,232 a 1,460,927 Raymond James Financial 28,119 1,610,937 Energy6.6% Dril-Quip 13,195 a 1,012,452 Energen 17,740 1,131,102 Geospace Technologies 15,522 a 411,333 Oceaneering International 15,789 928,551 Oil States International 16,670 a 815,163 Exchange-Traded Funds1.0% iShares Russell 2000 Value ETF 6,119 b Food & Staples Retailing2.4% Casey's General Stores 17,598 Health Care Equipment & Services17.8% Air Methods 26,389 a 1,161,908 Centene 15,050 a 1,562,942 Globus Medical, Cl. A 32,962 a 783,507 Hanger 21,372 a 468,047 HealthSouth 36,265 1,394,752 MEDNAX 24,580 a 1,624,984 Omnicare 20,306 1,480,917 Select Medical Holdings 53,689 773,122 Universal Health Services, Cl. B 14,326 1,593,911 WellCare Health Plans 9,215 a 756,183 Insurance3.4% First American Financial 39,394 1,335,457 Old Republic International 60,404 883,710 Materials2.8% Flotek Industries 19,100 a 357,743 Stillwater Mining 34,866 a 513,925 TimkenSteel 24,753 916,604 Media3.5% E.W. Scripps, Cl. A 56,945 a,b 1,272,721 New York Times, Cl. A 74,291 982,127 Pharmaceuticals, Biotech & Life Sciences1.4% Salix Pharmaceuticals 7,769 a,b Real Estate10.1% Acadia Realty Trust 30,037 c 962,085 Alexandria Real Estate Equities 13,776 c 1,222,482 Corporate Office Properties Trust 38,420 c 1,089,975 Corrections Corporation of America 30,258 c 1,099,576 Healthcare Trust of America, Cl. A 46,118 1,242,405 RLJ Lodging Trust 28,810 c 965,999 Retailing7.2% American Eagle Outfitters 77,960 b 1,082,085 Dick's Sporting Goods 18,918 939,279 Staples 77,719 1,408,268 Urban Outfitters 34,943 a 1,227,548 Semiconductors & Semiconductor Equipment2.9% First Solar 14,484 a 645,914 Teradyne 64,305 1,272,596 Software & Services15.2% Acxiom 40,318 a 817,246 Akamai Technologies 19,469 a 1,225,768 Amdocs 27,253 1,271,489 CoreLogic 44,772 a 1,414,347 IAC/InterActiveCorp 14,311 869,966 Monotype Imaging Holdings 22,819 657,872 NICE Systems, ADR 23,369 1,183,640 PTC 31,421 a 1,151,580 Synopsys 29,644 a 1,288,625 Technology Hardware & Equipment5.0% F5 Networks 10,364 a 1,352,139 IPG Photonics 16,953 a,b 1,270,119 Lexmark International, Cl. A 16,088 663,952 Transportation6.4% Alaska Air Group 27,757 1,658,758 Con-way 20,617 1,013,944 Ryder System 15,994 1,485,043 Utilities5.8% CMS Energy 35,478 1,232,860 NiSource 21,608 916,611 Portland General Electric 21,435 810,886 UGI 21,065 800,049 Total Common Stocks (cost $66,536,596) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $605,730) 605,730 d Investment of Cash Collateral for Securities Loaned8.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $5,390,397) 5,390,397 d Total Investments (cost $72,532,723) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR American Depository Receipts ETFExchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2014, the value of the fund's securities on loan was $5,226,709 and the value of the collateral held by the fund was $5,390,397. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2014, net unrealized appreciation on investments was $20,930,613 of which $23,122,977 related to appreciated investment securities and $2,192,364 related to depreciated investment securities. At December 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Health Care Equipment & Services 17.8 Software & Services 15.2 Banks 12.5 Real Estate 10.1 Money Market Investments 9.2 Consumer Services 8.2 Retailing 7.2 Capital Goods 7.0 Commercial & Professional Services 7.0 Energy 6.6 Transportation 6.4 Utilities 5.8 Technology Hardware & Equipment 5.0 Diversified Financials 4.7 Media 3.5 Insurance 3.4 Semiconductors & Semiconductor Equipment 2.9 Materials 2.8 Food & Staples Retailing 2.4 Consumer Durables & Apparel 2.3 Pharmaceuticals, Biotech & Life Sciences 1.4 Automobiles & Components 1.1 Exchange-Traded Funds 1.0 † Based on net assets. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 85,661,389 - - Equity Securities - Foreign Common Stocks+ 1,183,640 - - Exchange-Traded Funds 622,180 - - Mutual Funds 5,996,127 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 24, 2015 By: /s/ James Windels James Windels Treasurer Date: February 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
